Citation Nr: 1732773	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  10-10 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1970 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the August 2004 and July 2009 rating decisions of the RO in Boston, Massachusetts.  The Veteran filed a claim for service connection for a bilateral knee disability in January 2003, and the August 2004 rating decision, in pertinent part, denied service connection for a bilateral knee disability.

In February 2005, the Veteran submitted a Notice of Disagreement (NOD) in response to the August 2004 rating decision.  In August 2005, the RO issued a Statement of the Case (SOC), which again denied service connection for a bilateral knee disability.  In September 2005, the Veteran timely submitted a substantive appeal via VA Form 9; however, the matter was not certified to the Board for appellate review.

In September 2008, the Veteran filed another claim for service connection for a bilateral knee disability, which the RO treated as a claim to reopen service connection for a bilateral knee disability.  The July 2009 rating decision continued to deny service connection for a bilateral knee disability because the "evidence [] submitted [was] not new and material."  

As discussed above, the Veteran filed a timely substantive appeal via VA Form 9 with respect to the August 2004 rating decision, which was not certified to the Board for adjudication.  Accordingly, the Board finds that the August 2004 rating decision did not become final with regards to the issue on appeal; therefore, despite the RO's later styling of the issue on appeal as a claim to reopen service connection (i.e., requiring new and material evidence), the issue actually stems from the original service connection claim filed in January 2003.  As such, the Board has recharacterized the issue on appeal to reflect that it is an original claim for service connection.

In the September 2005 VA Form 9, the Veteran requested a Travel Board hearing at the local RO.  In an October 2011 VA Form 9, the Veteran instead requested a Board videoconference hearing, which was ultimately scheduled in June  2016.  In a June 2016 statement, the Veteran advised that he could not attend the scheduled hearing and requested the Board proceed with adjudication; thus, the Veteran's request for a Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2016).

In October 2016, the Board remanded the matter to the RO for further development.  Specifically, the October 2016 remand directives instructed the RO to obtain authorization from the Veteran to obtain additional private treatment records, to obtain additional VA treatment records from December 2005 to the present, and to obtain a VA medical opinion regarding the etiology of the Veteran's bilateral knee disability.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In November 2016, the RO sent a letter to the Veteran requesting authorization to obtain additional private treatment records, which authorization the Veteran did not provide.  On remand, the RO also obtained the requested VA treatment records, which have been associated with the record.  Additionally, the requested VA medical opinion was provided in January 2017, and an addendum opinion was provided in April 2017, both of which have been associated with the record.  In light of the foregoing, the Board finds that the October 2016 Board remand directives have been complied with, and the matter has been properly returned to the Board for appellate consideration.  

The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.	The Veteran is currently diagnosed with osteoarthritis in the bilateral knees.

2.	Symptoms of osteoarthritis were not chronic in service, were not continuous after service separation, and did not manifest to a compensable degree within one year of separation from service.

3.	The currently diagnosed osteoarthritis in the bilateral knees is not related to service.


CONCLUSION OF LAW

A bilateral knee disability was not incurred in active service and may not be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 1133, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2016).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the Agency of Original Jurisdiction's initial unfavorable decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, the RO provided notice to the Veteran in June 2003 and May 2009, prior to the August 2004 and July 2009 rating decisions that denied service connection for a bilateral knee disability.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  In consideration of the foregoing, the Board finds that VA has satisfied its duty to notify the Veteran.

VA has also satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek and assist in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, VA treatment records, VA examination reports, private treatment records, Social Security Administration (SSA) records, and lay statements.

Second, VA satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  As stated above, a VA medical opinion regarding the etiology of the claimed bilateral knee disability was provided in January 2017, and an addendum opinion was provided in April 2017.  When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the January 2017 VA medical opinion together with the April 2017 VA addendum opinion, taken in light of the other lay and medical evidence of record, is thorough and adequate and provides a sound basis upon which to base a decision with regard to the issue of service connection for a bilateral knee disability on appeal.  The VA examiner thoroughly reviewed the claims file and offered an opinion with supporting rationale.

In light of the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.

Service Connection for a Bilateral Knee Disability

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).

The Veteran is currently diagnosed with osteoarthritis which is listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in-service symptoms and "continuous" post-service symptoms apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical professional's opinion accounts such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Additional significant factors include whether the examining medical professional had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions because examiner failed to consider certain relevant information).  The United States Court of Appeal for Veterans Claims (Court) has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. 49.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by, or obtained on behalf of, the appellant be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran generally contends that a current bilateral knee disability is the result of military service.  Specifically, in the January 2003 claim for service connection, the Veteran contends being involved in a vehicle accident that resulted in injuries to both knees.  Additionally, in a September 2016 statement from the Veteran's representative, the Veteran asserts that osteoarthritis in the bilateral knees had its onset during active duty from performing military exercises, including from jumping with a 50 pound backpack and running while carrying a soldier on his back.

The Board first finds that the evidence of record demonstrates that the Veteran is currently diagnosed with a bilateral knee disability.  An October 2003 private treatment record reflects the Veteran was diagnosed with osteoarthritis in the bilateral knees.

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the current bilateral knee disability was not caused by, or otherwise related to military service.  The evidence does not demonstrate chronic symptoms of osteoarthritis in the knees during service or continuous symptoms of osteoarthritis in the knees since service separation.  Service treatment records do not reflect any history of a bilateral knee problem in service, or complaints, treatment, or diagnosis of osteoarthritis either during service or by the Veteran when reporting medical history at service separation.  The October 1971 service separation examination indicated a normal clinical evaluation of the Veteran's lower extremities and other musculoskeletal systems.  On the corresponding October 1971 Report of Medical History, the Veteran denied a history of swollen or painful joints, arthritis or rheumatism, bone, joint or other deformity, and a "trick" or locked knee.

The lay and medical evidence weighs against a finding of continuous symptoms of osteoarthritis in the knees since service separation; therefore, presumptive service connection under the provisions of 38 C.F.R. § 3.303(b) is not warranted based on either "chronic" in-service or "continuous" post-service symptoms.  As discussed above, neither the service treatment records nor the service separation examination indicated any history or findings or diagnosis of bilateral osteoarthritis in the knees.  The first evidence and probable diagnosis of arthritis in the knees is not shown until 1992 in a September 1992 private treatment record from Dr. S.B. indicating a diagnosis for "probable arthritis, both knees," over two decades after service separation.  The first X-ray evidence reflecting findings consistent with osteoarthritis in the bilateral knees is not shown until 1997 in a September 1997 private radiology report.  Additionally, as discussed below, the earliest post-service medical records relating to the Veteran's bilateral knee disability were not until August 1991 when the Veteran sought treatment for pain and swelling in the right knee only, which records make no mention of any symptoms, diagnosis or treatment for osteoarthritis.  The approximately 20 year period between service and the onset of osteoarthritis in the bilateral knees that is shown by the weight of both the lay and medical evidence is one factor-among other factors in this case-that weighs against a finding of in-service incurrence, including by continuous symptoms since service from which service incurrence could be presumed.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).

Additional factors weighing against continuous symptomatology since service in this case includes a March 1984 VA examination report reflecting the musculoskeletal system was found to be clinically normal, and VA and private treatment records that reflect post-service treatment of right knee pain starting in 1991, and post-service treatment of left knee pain starting in 1995.  These treatment records do not indicate an onset of osteoarthritis until 1997.  On the contrary, the September 1992 private treatment record from Dr. S.B. discussed above that reflects a diagnosis of "probable arthritis, both knees," also noted that the Veteran was to have X-rays taken of both knees; a September 1992 private radiology report from that same day reflects X-rays of both knees revealed no fractures, dislocations, or other significant bony or joint abnormalities.

The same evidence also shows that osteoarthritis in both knees did not manifest within one year of service separation.  Specifically, the medical and lay evidence reflects that, at best, the Veteran was first diagnosed with arthritis in both knees in September 1992, over 20 years after service, notwithstanding the X-ray evidence showing no findings of arthritis in either knee.  As osteoarthritis did not manifest within one year of service separation, the criteria for manifestation of a bilateral knee disability in the form of osteoarthritis to a compensable (i.e., at least 10 percent) degree within one year of service separation are not met.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2016).

On the question of direct nexus between the current bilateral knee disability and service, the Board finds that the preponderance of the lay and medical evidence is against a finding that the currently diagnosed bilateral knee disability is causally related to service.  As discussed above, the Veteran asserts being involved in motor vehicle accident during service that resulted in injuries to both knees.  In a February 2006 statement, the Veteran described being a passenger in a military truck when the vehicle was hit from behind that caused the vehicle to flip over and roll three times.  The Veteran lost consciousness at some point, but remembers that another soldier managed to pull him from the vehicle, even though the Veteran's knees were pinned under the vehicle's dashboard.

In January 2006, the Veteran submitted a lay statement from R.J., who the Veteran stated was a witness to the January 1971 motor vehicle accident.  In the January 2006 lay statement, R.J. conveyed that the Veteran was involved in an accident where he was in a military truck that had rolled over three times.  R.J. stated that the Veteran was pinned under the vehicle's dashboard from the knees down, and that another soldier nonetheless managed to pull him out.  Further, R.J. recounted how both of the Veteran's knees were swollen and cut, but that the injuries were not severe enough to require stitches.

Similarly, a November 2006 lay statement from W.W., who was the commander of the Veteran's division when they were stationed in the Republic of Vietnam (Vietnam), described the details of the motor vehicle accident that the Veteran was involved in; however, W.W. conveyed that the Veteran was pinned under the vehicle itself and suffered leg injuries that were severe enough to put the Veteran in the hospital for a period of time.  When the Veteran was finally released from the hospital, he went into W.W.'s office, at which time W.W. observed that the Veteran was still in pain and had difficulty walking.

In an undated service treatment record that immediately preceded an unrelated entry from January 1971, the service examiner noted that the Veteran had been involved in a motor vehicle accident and suffered a small abrasion to the left inner arm, but had no other problems.  The undated service treatment record reflects the service examiner administered a tetanus vaccine, cleaned the abrasion, and returned the Veteran to duty.  Service treatment records do not contain any further references to another motor vehicle accident, nor do they reflect that the Veteran was hospitalized for leg or knee injuries at any time.  Further, service treatment records do not reflect any complaints, treatment, or diagnosis for any type of leg or knee pain and/or injury.

As discussed above, the October 1971 service separation examination found the Veteran's lower extremities and other musculoskeletal systems to be clinically normal.  The Veteran also denied symptoms of swollen or painful joints, arthritis or rheumatism, bone, joint or other deformity, and a "trick" or locked knee on the corresponding October 1971 Report of Medical History, and stated "I feel that I am in good physical condition."  In light of the foregoing, the Board finds that the lay statements from the Veteran, R.J., and W.W. regarding the details of the in-service motor vehicle accident are outweighed by the contemporaneous medical evidence recorded at the time of the accident and at service separation, and are not credible.

Further, the weight of the evidence shows that the currently diagnosed bilateral knee disability is not otherwise etiologically related to service, including as the result of performing military exercises.  As mentioned above, the earliest post-service treatment of right knee pain appears in an August 1991 private treatment record from Dr. S.B.  The August 1991 private treatment record reflects the Veteran complained of pain and intermittent swelling in the right knee for the past few years and attributed it to an old injury that occurred in Vietnam.  Upon examination, Dr. S.B. found the Veteran's extremities to be normal, except for the right knee which appeared slightly swollen.  Dr. S.B. rendered a diagnosis of probable traumatic effusion in the right knee, secondary to kneeling on it.

A November 1991 private treatment record from Dr. S.B. shows the Veteran complained of intermittent leg pain.  Dr. S.B. noted the Veteran had been eating a lot of salt despite prior warnings not to, which may account for the leg edema.  Dr. S.B. stated that obesity was an issue and that weight loss was again stressed to the Veteran.

In the September 1992 private treatment record from Dr. S.B. discussed above, the Veteran reported bilateral knee pain that the Veteran attributed to an injury that occurred 20 years ago in Vietnam.  Although Dr. S.B. rendered a diagnosis of probable arthritis in both knees, X-rays of the knees taken later that day revealed no fractures, dislocations, or other significant bony or joint abnormalities.

A March 1993 private treatment from Dr. S.B. reflects the Veteran reported intermittent arthritis pain in the knees, although Dr. S.B. noted that X-rays from September 1992 were negative for arthritis.  Nonetheless, Dr. S.B. rendered diagnoses of probable early arthritis in both knees and obesity.

Subsequently, a March 1995 private treatment record from Dr. S.B. reflects the Veteran presented with a left knee injury.  The Veteran reported slightly twisting the left knee two days ago when stepping off a truck, but had not paid much attention to it since the left knee was not in pain.  The Veteran reported that the following day, he was bending down when he heard a snap in the left knee, at which time pain and stiffness in the left knee ensued.  The March 1995 private treatment record shows that Dr. S.B. noted the Veteran's prior medical history of sore knees and that X-rays from September 1992 revealed both knees were within normal limits.  Dr. S.B. assessed the Veteran was suffering a ligament strain in the left knee, placed the knee in an immobilizer, and instructed the Veteran to rest, elevate, and ice the left knee.

A September 1997 private treatment record from Dr. S.B. shows the Veteran complained of leg pain from the knees down and stiffness in the knees.  Dr. S.B. noted the Veteran's body mass index at the time was 40, and that he had gained 16 pounds since trying to quit smoking.  A September 1997 private radiology report from that same day shows X-rays of the bilateral knees revealed moderate narrowing of the medial joint spaces in both knees that were consistent with degenerative osteoarthritis.

An October 2002 private treatment record from Dr. J.E. shows the Veteran was referred by Dr. S.B. and presented with knee and neck pain.  The Veteran reported bilateral knee pain for at least the past five years.  Dr. J.E. noted review of the X-rays from 1997 showed mild to moderate osteoarthritis in both knees.  The Veteran reported being involved in a motor vehicle accident in December 2001, when his vehicle was rear ended by another.  Following the December 2001 accident, the Veteran began experiencing increasing neck pain and low back pain, which caused the Veteran to walk differently, and in turn caused increased pain in the right knee.  The Veteran reported that the right knee would occasionally give out, causing the Veteran to fall on the left knee about a month ago, which has been very sore ever since.  Dr. J.E. noted that review of new X-rays of both knees revealed a significant worsening of the osteoarthritis, with almost complete joint space loss medially in both knees.  The October 2002 private treatment record reflects a copy of the examination report was provided to Dr. S.B.

In a private medical letter dated in January 2003, Dr. S.B. stated that the Veteran had been under her care since 1987 and suffered from progressive knee pain over the years that was eventually diagnosed as osteoarthritis in the bilateral knees.  Dr. S.B. conveyed that the Veteran had been involved in a bad vehicle accident in 2001 when he was pinned in a truck, which exacerbated the bilateral knee arthritis; however, Dr. S.B. noted that the arthritis was a long standing condition that dated back in her X-ray file to 1995.  Furthermore, Dr. S.B. opined that the osteoarthritis in the knees were probably reflective of old traumatic injuries to the knees that resulted in the onset of degenerative arthritis in both knees.  Dr. S.B. did not provide a rationale for attributing the arthritis in the bilateral knees to old traumatic injuries, nor did she discuss the arthritis in light of the Veteran's medical history with which she is familiar from treating the Veteran since 1987.

In a second private medical letter dated in September 2004, Dr. S.B. stated the Veteran was serving in the military and stationed in Vietnam in 1971 when he was involved in a vehicle accident where the vehicle rolled over three times.  Dr. S.B. relayed that the Veteran suffered injuries to the neck, knees, and back, and had endured intermittent knee pain since 1971.  Then, Dr. S.B. stated that starting with the X-rays of the knees taken in 1992, "an abnormality" was found.  Dr. S.B. stated that the Veteran began to show signs of degenerative arthritis in 1995, which had since progressed such that the Veteran now needed knee surgery and was also experiencing neck and back pain.  Further, Dr. S.B. conveyed that the Veteran attributed the bilateral knee, neck, and back pain to the accident in 1971, "at the beginning when the arthritis started to form."

In a third private medical letter dated in February 2005, Dr. S.B. opined that the Veteran's orthopedic conditions in the form of severe degenerative arthritis in the knees, neck, and back are all etiologically related to the vehicle accident that occurred in January 1971 in Vietnam.  Dr. S.B. did not offer any rationale for the provided opinion.

As shown above, the Board has weighed the lay and medical evidence of record and found that the weight of the credible evidence shows that the Veteran was involved in a motor vehicle accident in service on or around January 1971, but did not suffer injuries to the knees.  The history of being pinned at the knees following a vehicle accident in service is inconsistent with, and outweighed by, other lay and medical evidence of record, so is not credible.  For this reason, Dr. S.B. relied on a factually inaccurate history of traumatic injury to the bilateral knees in 1971 that resulted in progressive bilateral knee pain and spurred the development of arthritis, so is of no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value).  In this case, the Board is not discounting the history relied upon because of the source of the history, which includes from the Veteran, rather than treatment records; rather, the history of injury in service and symptoms since service is inaccurate because it is inconsistent with, and outweighed by, other lay and medical evidence of record.  It is the completeness and accuracy of that history that is important rather than the source of the history.  See, e.g., Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that VA cannot reject a medical opinion simply because it is based on a history supplied by a veteran, but the strength of the opinion depends rather upon the accuracy of the facts asserted by the veteran); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (stating that review of the claims file is not a talisman).  

More importantly, Dr. S.B.'s statement in the February 2004 private medical letter asserting that progression of osteoarthritis in the bilateral knees began with "an abnormality" that was found from the 1992 X-rays of the knees, is not only in conflict with her earlier January 2003 private medical statement, but is inconsistent with her own contemporaneous medical records and treatment notes showing the 1992 X-rays revealed the bilateral knees were within normal limits.  Further, Dr. S.B. did not address whether any of the Veteran's post-service knee injuries or problems related to obesity reflected in her own treatment records had any impact on the diagnosed osteoarthritis in the bilateral knees, did not provide a rationale or basis for the medical opinion that the arthritis was caused by an old traumatic injury to the knees and/or from the vehicle accident in 1971, and did not indicate whether the Veteran's service treatment records had been reviewed prior to formulating the opinion; thus, the Board finds that the medical opinions of Dr. S.B. are of no probative value in showing that the Veteran's current bilateral knee disability is caused by, or is the result of, military service.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions");  Nieves-Rodriguez, 22 Vet. App. at 301 (requiring medical examiners to provide a "reasoned medical explanation connecting" observations and conclusions).

In contrast, in a January 2017 VA medical opinion, the VA examiner opined that the current osteoarthritis in the bilateral knees was less likely than not incurred in or caused by active service.  In rendering the opinion, the VA examiner thoroughly reviewed the file, and identified specific service treatment records, VA treatment records, and the April 1984 VA examination report that were of particular relevance.  The January 2017 VA examiner explained that service treatment records, including the service separation examination report, did not reflect treatment for any knee injuries or conditions.  Further, the VA examiner noted the Veteran was able to complete his obligated service in Vietnam, and that the April 1984 VA examination report showed the Veteran was able to obtain employment after service separation in an auto shop that required physical labor, which the Veteran was able to maintain for four years.  The January 2017 VA examiner opined that had there been a significant in-service knee injury or condition, the Veteran would not have been able to engage in employment that required physical labor.  Finally, based on review of VA treatment records, the January 2017 VA examiner opined that the Veteran's current bilateral knee disability is at least as likely as not caused by, or the result of, age-related degenerative changes and obesity.

In an April 2017 VA addendum opinion, the January 2017 VA examiner reiterated his opinion that the Veteran's bilateral knee disability is less likely than not caused by, or otherwise related to military service.  Rather, the VA examiner opined that the current bilateral knee disability is related to the normal aging process, which is consistent with the medical findings of record, including the fact that service treatment records do not reveal treatment for any knee conditions; given that the bilateral knee disability is related to the normal aging process, the VA examiner expressed that the January 2017 VA medical opinion was intended to also convey the opinion that the current bilateral knee osteoarthritis did not have its onset in service or within one year following service separation.

The Board finds that the January 2017 VA medical opinion and April 2017 VA addendum opinion are highly probative evidence in establishing that the Veteran's current bilateral knee disability was not caused by, or the result of service.  In addition to reviewing the claims file, the VA examiner relied on a full and accurate medical and post-service occupational history as reflected in contemporaneous service treatment records, post-service treatment records, and the August 1984 VA examination report.  Moreover, the VA examiner had the requisite medical expertise to render a medical opinion regarding the etiology of the bilateral knee disability and had sufficient facts and data on which to base the conclusion.

Based on the evidence of record, the weight of the competent and credible evidence demonstrates no relationship between the Veteran's current bilateral knee disability and active duty service.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim of service connection for a bilateral knee disability on a direct, presumptive, or any other basis, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a bilateral knee disability is denied.




____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


